Citation Nr: 0207156	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1971.

This claim originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the veteran's claim of 
entitlement to service connection for PTSD.  During the 
pendency of this appeal, the veteran moved to Nevada, and 
jurisdiction of this case was transferred to the Reno, Nevada 
office.  A videoconference hearing before the undersigned 
Member of the Board was held in January 1999.


FINDINGS OF FACT

1. There has been no evidence submitted to indicate that the 
veteran engaged in combat with the enemy.

2. A current diagnosis of PTSD has not been established on 
the basis of the entire record.

3. The veteran's claimed in-service stressors are not 
verified by the evidence of record; the veteran was 
requested to submit additional information regarding his 
alleged stressors in an attempt to verify them; however, 
the veteran declined to do so.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)) (2001).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 1997 rating 
action, and were provided a Statement of the Case dated 
August 1997, and two Supplemental Statements of the Case 
dated December 1998 and February 2002.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.   The veteran has been 
afforded a VA examination during the course of this claim, 
dated July 1997.  The veteran has been asked numerous times, 
through correspondence and telephone messages, to cooperate 
with the requirements of an August 1999 Board remand, and has 
failed to do so.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


Facts

The veteran's service medical records show no record of the 
veteran being treated in service for any psychiatric 
condition.  Further, the veteran's service medical and 
personnel records do not show that the veteran ever engaged 
in combat, and do not show that the veteran was ever involved 
in an automobile accident in service, as he has claimed.

The veteran received a VA examination in July 1997.  The 
report of that examination indicates, in relevant part, that 
the veteran reported he sustained injuries to his left foot 
and head while in the service.  The veteran indicated that he 
had been in therapy for the past year, with a psychiatrist, 
on a weekly basis.  The veteran reported his past history of 
alcohol and drug use.  During the examination, the veteran 
related two incidents he claimed occurred which where the 
cause of his stress.  He indicated that the first incident 
occurred in 1967, when he had been in Vietnam about two days, 
in which his position was mortared, and he crawled in bed and 
cried, and refused to come out.  The second incident he 
related was when he claimed to have been driving a truck, and 
hit a car and killed four Vietnamese people, around March 
1968.

The veteran indicated that he was currently on disability 
from the police department for threatening to kill his wife.  
He indicated that he felt stressed out all the time, like 
nothing was going right for him, and like the world was 
crashing down all around him.  He apparently told a 
supervisor that he was going to kill his wife because he 
thought she was having an affair.  He related his 
observations that led him to that conclusion, and indicated 
that he and his wife had drifted apart for about a year, 
precipitated by his having an affair.  The veteran reported 
that, for the past two years, he felt things had not been 
going right, "the job, nightmares from Vietnam, and 
screaming at night."  The veteran then related his job 
history with the police department.

The veteran indicated that he had nightmares about every 
other night, in which he would dream about different things 
that happened in Vietnam, but he could not be specific as to 
the things he dreamt about.  The veteran admitted to starting 
to feel depressed about a year ago.  He has crying spells 2-3 
times a week.  He is not irritable.  He has no difficulty 
concentrating or making decisions.  When he gets angry, he 
leaves the house for fear of hurting his wife.  He denied 
homicidal ideation, or any attempted homicide.  He is not 
bothered by feelings of insecurity or inferiority.  He has a 
lot of guilt about the affair he had.  He has a fear of 
closed spaces.  On exploration, he indicated that he 
attempted suicide about a year ago, when he started to drink 
a mixture of alcohol and bleach, but he indicated that he 
drank some, and then changed his mind.  He suffered no after 
effects from drinking that.  He denied any current suicidal 
ideation or any plan to take his life.  He reported that his 
medication has helped him to sleep well.  He is not easily 
startled, but is somewhat on guard.  He reported that he 
stays away from crowds because they remind him of firefights 
and the VC.  He indicated that he could not go to certain 
functions with large groups of people because it made him 
uncomfortable.  He indicated that he avoids waiting in line 
because it reminds him of Vietnam.  He said that prior to 
going to Vietnam, he never had problems with crowds.  He does 
have friends with whom he socializes.  His favorite 
activities include throwing darts, bowling, and riding in 
cars.  He does not feel estranged or distant from others.  He 
has no difficulty being warm and affectionate.  He indicated 
that he had no idea what he would do in the future.  

Upon examination, the veteran was noted to be neatly and 
attractively dressed.  His breath was not fresh.  He was 
tense, not resentful or hostile.  He was well oriented to 
time, place, person, and the date.  He remembered three out 
of three words.  He denied any auditory or visual 
hallucinations, and does not think he had any special psychic 
powers or any special mission to perform.  He did not have 
episodes of grandiosity or euphoria.  He had no evidence of 
any thought disorder.  He knows the value of money.  He 
handles his own money and pays his own bills.  The examiner 
found that the veteran met insufficient criteria to warrant a 
diagnosis of PTSD.

A letter from Suzanne McNeill, Ph.D., dated June 1997, is 
also of record.  It indicates that she had been working with 
the veteran in intensive psychotherapy since January 1997.  
She indicated that, given the veteran's presentation with 
PTSD, replete with frequent nightmares about Vietnam, she 
referred him to a doctor for medication.

In June 1997, the veteran returned a copy of a letter sent to 
him, requesting stressor information, with penned in answers.  
To the vast majority of questions asked, the veteran answered 
either that he did not know that answer to the questions, or 
that they were not applicable to him.  In particular, he 
indicated that he was not wounded in combat, and that he did 
not know the names of anyone who had been killed or wounded.  
The veteran did indicate that he performed combat duties for 
one year.  He indicated that he was subjected to weekly 
rocket and/or mortar attacks in Vietnam, and that there were 
casualties from his unit, but he could not provide the names 
of any of those casualties, or the unit he was assigned to at 
that time, or the dates that this occurred.  The veteran 
reported his history working for the Chicago Police 
Department.  The veteran indicated that his duty in Vietnam 
was that of a solider.  The veteran did indicate that he has 
had nightmares for 20 years.

A single outpatient treatment record from the Las Vegas VA 
outpatient clinic, dated August 1998, is of record.  It 
indicates that the veteran reported that he had run out of 
medications, and had been doing worse since he ran out.  He 
indicated that, when he took his medications, he was calmer, 
and not nervous as he felt he was at present.  The veteran 
was noted to have symptoms of PTSD, although he reported that 
he had never applied for service connection for PTSD.  The 
veteran noted that he was on police disability for mental 
distress.  He indicated that he still has nightmares, and 
that his mental distress in Chicago had to do with 
estrangement and hypervigilance.  The veteran was diagnosed 
with PTSD, and secondary major depression.

The veteran received a videoconference hearing before the 
undersigned member of the Board in January 1999.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran reported that he suffered from nightmares every 
night after returning from Vietnam.  He indicated that he 
still suffers from nightmares, but not as often, perhaps once 
a week, due to his medications.  The veteran related his 
employment history after service, to include his 17 years 
working as a Chicago police officer.  The veteran indicated 
that he has been married for 21 years.

The veteran related several specific incidents that he 
alleged happened to him in service, including the truck he 
was driving being fired on by snipers, and times when he was 
on base and the base was mortared, and an incident in late 
1967 when he was "off limits", and hit a car, killing 
several Vietnamese civilians.  The veteran reported that he 
had seen a lot of people killed, but did not recall the names 
of any of them, and had no close friends or soldiers killed 
in action.  

The veteran related his past history of treatment by mental 
health professionals.  He indicated that he was currently 
being seen periodically at the Las Vegas VA.

The veteran indicated that he was in several firefights while 
employed as a police officer, and he indicated that those 
firefights would make him feel like he was back in Vietnam.

In August 1999, the Board remanded this case for further 
development, to include obtaining further records of medical 
treatment with the help of the veteran, and for the veteran 
to consolidate and clarify his in-service stressors, 
including the names and locations of those he recalled being 
wounded or killed, and the incidents related thereto.

Subsequent to that Remand, and in accordance with the 
instructions contained in the Remand, the veteran was 
contacted numerous times, in an attempt to obtain more 
specific stressor information.  A field investigation was 
conducted to determine the veteran's correct address.  
Nevertheless, the veteran did not return telephone calls, 
and, although subsequent correspondence was not returned, no 
response was received from the veteran.

                                                              
Analysis

Under the laws administered by the VA, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

Pertinent regulation also provides that service connection 
for PTSD requires (i) medical evidence diagnosing PTSD, (ii) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and (iii) credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

Initially, the Board finds the evidence of record 
insufficient to establish that the veteran has a confirmed 
diagnosis of PTSD.  In this regard, the Board relies on the 
report of a July 1997 VA examination, which found that the 
veteran met insufficient criteria to warrant a diagnosis of 
PTSD.  Although a June 1997 letter from a psychologist, and 
an August 1998 VA outpatient treatment report seem to 
indicate that the veteran has a diagnosis of PTSD, the Board 
lends more weight to the finding in the July 1997 VA 
examination, during which the veteran was thoroughly 
interviewed and examined.  It is significant that the July 
1997 VA psychiatric examiner specifically considered the 
stressor accounts reported by the veteran, whereas neither 
the psychologist's June 1997 letter nor the August 1998 VA 
outpatient treatment note gives any indication of what, if 
any, specific stressors were considered in support of the 
apparent diagnosis of PTSD.  Thus, the Board finds that the 
evidence of record is insufficient to find that the veteran 
has a diagnosis of PTSD.

Moreover, there has been no credible evidence submitted to 
indicate that the claimed in-service stressor actually 
occurred.  In this regard, a review of the record does 
establish that the veteran was in Vietnam; however, there is 
no evidence of record to indicate that the veteran engaged in 
combat.  The veteran's DD-214 does not show that the veteran 
was awarded the Combat Infantryman's Badge, or any other 
award that would specifically show that the veteran engaged 
in combat.  The veteran's MOS is listed as a truck driver, 
not a combat specialty.  There has been no corroboration of 
the events reported by the veteran.  Under such 
circumstances, accordingly, there is no basis on which it may 
be concluded that the veteran engaged in combat with the 
enemy.

Since the record fails to establish that the veteran engaged 
in combat with the enemy, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, corroborating evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor 
during service is required.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); see also Moreau v. Brown, 9 Vet. 
App. 389, 396  (1996) (holding that credible supporting 
evidence of the actual occurrence of the in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).

The veteran has alleged several specific incidents that 
caused him stress, including  a time when the truck he was 
driving was being fired on by snipers, and times when his 
base was mortared, and an incident in late 1967 when he was 
"off limits", and hit a car, killing several Vietnamese 
civilians.  However, absolutely no corroborating evidence has 
been submitted to substantiate or verify these incidents.  In 
this regard, the veteran's service medical and personnel 
records, as noted above, are entirely negative for any 
records confirming these incidents.

The Board notes that, in its prior instructions from a Board 
remand dated August 1999, it was requested that the veteran 
consolidate and clarify his in-service stressors, including 
names, locations, etc., of those he recalls being wounded or 
killed and the incidents thereto, so that the RO could 
prepare a summary of the claimed stressors for submission to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in an attempt to verify the veteran's stressors.  
The veteran was also asked to help with contacting prior 
mental health professionals which the veteran had received 
care from.  Since the Remand, the veteran has repeatedly 
refused to answer mail sent to his home, refused to return 
repeated phone calls, and refused to answer his door, 
although a field investigation confirmed his correct 
residence.

While VA does have a duty to assist in the development of the 
veteran's claim, this duty is not limitless.  His cooperation 
in responding to requests for information is required.  As 
the Court has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  As the veteran has refused to cooperate in 
further development of his claim, especially in providing 
specifics as to his in-service stressors, the Board finds 
that further attempts to develop this claim, to include 
obtaining private medical records, would be pointless, in 
that they would provide no reasonable possibility that his 
claim would succeed.  In that regard, obtaining further 
private medical records could do no more than show that the 
veteran suffers from PTSD; without detailed information from 
the veteran concerning his stressors that could be submitted 
to the USASCRUR, or some other form of objective evidence 
submitted by the veteran showing that his claimed stressors 
occurred, the existence of a confirmed in-service stressor 
cannot be verified, and the veteran's claim must be denied, 
regardless of whether the veteran has a confirmed diagnosis 
of PTSD.

Thus, without the submission of any corroborating evidence 
which substantiates or verifies the veteran's statements as 
to the occurrence of the claimed stressors during service, 
the veteran's claimed in-service stressor cannot be verified.  
Without a verified in-service stressor, the veteran's claim 
cannot be maintained, and must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

